DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-30 are pending.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on June 26, 2020, July 17, 2020, December 9, 2020, and October 5, 2021 were submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-30 are directed to planning a treatment for a patient, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-19 and 30 are directed to method including at least one step and claims 20-29 are directed to a system with at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (process and machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, comprising:
receiving a selected treatment protocol for treating the patient, wherein the selected treatment protocol is selected by a user from a list of treatment protocols, wherein the treatment protocols in the list of treatment protocols are customized to the user based on previous user cases; 
presenting, to the user, the selected treatment protocol as applied to one or more sample patients; 
receiving proposed modifications to the selected treatment protocol from the user; 
converting the proposed modifications to the selected treatment protocol into a set of modification instructions in a domain-specific treatment language; 
modifying the selected treatment protocol based on the set of modification instructions in the domain-specific treatment language to form a final treatment protocol; and 
generating a treatment plan using the final treatment protocol.





The independent claims do recite additional limitations:  
	A processor
	A display
	A storage media
		
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
Specfication, [0007] “The treatment template, in the domain-specific treatment language, may be read manually (e.g., by the user, technician, etc.) and is also machine readable and parsed by a processor into a set of treatment planning instructions that may applied by a treatment planning engine to one or more patient cases.” And [0183] “Any of the methods (including user interfaces) described herein may be implemented 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are 
           The independent claim 1, 20, 29, and 30 and the dependent claims, 2-19 and 21-28, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2007/0129991, Kuo, et al., hereinafter Kuo.
8.	Regarding claim 1, Kuo discloses a method of planning a treatment for a patient, the method comprising: 
receiving, in a processor, a selected treatment protocol for treating the patient, wherein the selected treatment protocol is selected by a user from a list of treatment protocols, wherein the treatment protocols in the list of treatment protocols are customized to the user based on previous user cases, (page 17, para. 208, All four options can be simultaneously displayed to the user as "treatment options" or the user can select a specific treatment goal and have a single specific resulting treatment option data displayed. It is also conceivable that the user may also select any number of specific goals, and 
presenting, to the user, a display showing the selected treatment protocol as applied to one or more sample patients, (page 17, para. 208, All four options can be simultaneously displayed to the user as "treatment options" or the user can select a specific treatment goal and have a single specific resulting treatment option data displayed. It is also conceivable that the user may also select any number of specific goals, and each of the data associated with each goal selected is reported to the user depending on the initial condition parameters selected); 
receiving proposed modifications to the selected treatment protocol from the user, (page 21, para. 250, he user can be provided with real-time feedback regarding the impact of changes to the prognosis/outcome by varying or modifying the individual parameters for the treatment goal); 
converting the proposed modifications to the selected treatment protocol into a set of modification instructions in a domain-specific treatment language, (page 7, para. 103, The dental practitioner can accept or request modifications to the treatment plan); 
modifying the selected treatment protocol based on the set of modification instructions in the domain-specific treatment language to form a final treatment protocol, (page 18, para. 216, The patient identifier of the present invention which represents the patient's case, as well as the target treatment goal and final outcome enables treatment outcome profiles to be objectively catalogued, and for the catalog to be evaluated based on probabilities and distributions.)l; and 
generating a treatment plan using the final treatment protocol, (page 24, paragraphs 280-281, it is determined that the treatment goal parameters are not changed, 
9.	Regarding claim 2, Kuo discloses the method of claim 1 as described above.  Kuo further discloses further comprising generating one or more treatment appliances according to the treatment plan, (page 7, para.103, Once the treatment plan is approved, manufacturing of appliance(s) can begin.).
10.	Regarding claim 3, Kuo discloses the method of claims 1 and 2 as described above.  Kuo further discloses wherein the one or more treatment appliances comprise dental appliances, (page 11, para. 143, appliances such as retainers and braces and therefore be used to generate optimal designs and treatment programs for particular patients.). 
11.	Regarding claim 4, Kuo discloses the method of claims 1 and 2 as described above.  Kuo further discloses wherein the one or more treatment appliances comprise orthodontic appliances, (page 11, para. 143, appliances such as retainers and braces and therefore be used to generate optimal designs and treatment programs for particular patients).
12.	Regarding claim 5, Kuo discloses the method of claim 1 as described above.  Kuo further discloses further comprising initially requesting, by the user, a plan for treating the patient, (page 1, para. 3, The goal of a doctor is to take the patient from their current condition ("initial" or "starting dentition") to a final condition ("treatment goal"). The result achieved is known as the "treatment outcome." There may be many ways to achieve the goal and these are known as "treatment options." The methodologies used by the doctor to get the patient to the goal are known as "treatment plan."). 
13.	Regarding claim 6, Kuo discloses the method of claim 1 as described above.  Kuo further discloses further comprising receiving a selection of one or more sample patients and applying the selected treatment protocol to the selected one or more 
14.	Regarding claim 7, Kuo discloses the method of claim 1 as described above.  Kuo further discloses wherein presenting, to the user, the display showing the selected treatment protocol as applied to one or more sample patients comprises showing a plurality of treatment stages showing the effect of the selected treatment protocol on the one or more sample patients at different time points, (page 7, para. 102, missing information is approximated substantially by matching predictive characteristics between patients and a representative sample for which detailed follow-up information is collected. In this case, patients are flagged based on poorly anticipated treatment outcomes for requests for follow-up information, such as collection and analysis of additional sets of tooth impressions).
15.	Regarding claim 8, Kuo discloses the method of claim 1 as described above.  Kuo further discloses further comprising iteratively repeating the steps of presenting the selected treatment protocol as applied to the one or more sample patients, receiving proposed modifications to the selected treatment protocol, converting the proposed modifications, and modifying the selected treatment protocol, until the user approves of the final treatment protocol, (page 7, para. 103, patient data is scanned and the data is analyzed using the data mining system described above. A treatment plan is proposed by the system for the dental practitioner to approve. The dental practitioner can accept or request modifications to the treatment plan. Once the treatment plan is approved, manufacturing of appliance(s) can begin).

17.	Regarding claim 10, Kuo discloses the method of claim 1 as described above.  Kuo further discloses further comprising creating a user-specific treatment protocol customized to the user based on previous user cases and included in the list of treatment protocols, wherein the user-specific treatment protocol is created by:
	analyzing the user’s preferences from previously treated patients, (page 7, para. 102, Resulting information is then used to refine patient clusters and treatment of patients later assigned to the clusters);
	applying the user’s preferences and received instructions to generate the user- specific treatment protocol in the domain-specific treatment language, (pages 6-7, para. 94, the process clusterizes treatment practice based on clinician treatment history such as treatment preferences, outcomes, and demographic and practice variables); and
	validating the new treatment protocol against one or more sample patients, (page 6, para. 92, New cases are then allocated to the same clusters based on similarity of pre-treatment variables. The risks within each cluster of patients with completed treatments are then used with new cases to predict treatment outcomes and risks of complications.).

19.	Regarding claim 13, Kuo discloses the method of claims 11 and 12 as described above.  Kuo further discloses wherein the one or more orthodontic appliances comprise one or more shell aligners, (page 8, para. 113, polymeric shell aligners).
20.	Claims 14-19 are rejected for the same reasons as set forth above with regard to claims 5-10.  Kuo further discloses dental and orthondontics, (page 1, para. 9, indexing orthodontic profiles and generating associated treatment options and treatment plan, and page 1, para. 4, he growing use of 3-D computer graphics software services and programs in dentistry, the doctor can actually establish a custom treatment goal specific to each individual patient).
21.	Claims 20 and 23-28 are rejected for the same reasons as set forth above with regard to claims 1 and 5-10. Kuo further discloses one or more processors; and one or more storage media coupled to the one or more processors and storing instructions that, when executed by the one or more processors, performs a computer-implemented method, (page 29, para. 344, data processing apparatus of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and data processing method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output).

23.	Regarding claim 22, Kuo discloses the system of claim 20 as described above.  Kuo further discloses wherein the computer-implemented method further comprises, as part of providing the treatment plan to the user, providing a treatment plan comprising a series of orthodontic appliances to be worn by the patient, (page 11, para. 143, appliances such as retainers and braces and therefore be used to generate optimal designs and treatment programs for particular patients).
24.	Claims 29 is rejected for the same reasons as set forth above with regard to claim 1.  Kuo further discloses dental and orthondontics, (page 1, para. 9, indexing orthodontic profiles and generating associated treatment options and treatment plan, and page 1, para. 4, he growing use of 3-D computer graphics software services and programs in dentistry, the doctor can actually establish a custom treatment goal specific to each individual patient).
25.	Regarding claim 30, Kuo discloses a method of generating a treatment plan for an orthodontic treatment, the method comprising: 
receiving, in a system having one or more processors, a treatment template for planning an orthodontic treatment, wherein the treatment template is expressed in a domain-specific orthodontic treatment language, (page 23, para.275, the treatment plan is provided as a prescription template on the visual guide interface. More specifically, referring to FIG. 29, at step 2950, the dynamic orthodontic treatment management system may be 
parsing, by the one or more processors, the selected treatment template into treatment planning instructions that are executable by one or more treatment planning engines, (page 26, para. 299, the initial orthodontic condition parameters are parsed. In one embodiment, the query function may be configured to parse the information associated with the initial dental characteristics received from the user into predetermined categories. Thereafter, at step 3720, each parsed orthodontic condition parameter is associated with a relevance rating based on, in one embodiment, a predetermined relevance or weighted function. At step 3730, the received treatment goal parameters associated with the orthodontic condition is parsed by, for example, the query function, and, each treatment goal parameter is associated with a respective relevance rating); and 
executing, by the one or more treatment planning engines, the treatment planning instructions to generate one or more orthodontic treatment plans for a digital model of a patient’s teeth, (page 5, para. 77, These data driven analyzers may incorporate a number of models such as parametric statistical models, non-parametric statistical models, clustering models, nearest neighbor models, regression methods, and engineered (artificial) neural networks. Prior to operation, data driven analyzers or models are built using one or more training sessions. The data used to build the analyzer or model in these sessions are typically referred to as training data. As data driven analyzers are developed by examining only training examples, the selection of the training data can significantly affect the accuracy and the learning speed of the data driven analyzer. One approach used heretofore generates a separate data set referred to as a test set for training purposes. The test set is used to avoid overfitting the model or analyzer to the training data. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for facilitating automated dental measurements and diagnostics (US 20070168152 A1) teaches acquiring a digital model of a patient's teeth, automatically detecting reference data or features based on the digital model, and automatically computing dental measurements based on said reference data or features, where the dental measurements are associated with an occlusal characteristic of the patient are disclosed;
B.	Method and System for Providing Dynamic Orthodontic Assessment and Treatment Profiles (US 20070238065 A1) teaches displaying an orthodontic related image including one or more image segments, selecting one or more movement indicators associated with a corresponding one or more of the image segments, and dynamically displaying a modified orthodontic related image based on the selected one or more movement indicators are provided.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 



	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624